             Case 5:17-cv-00561-BKS-ATB Document 49 Filed 01/04/19 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                          FOR THE
                               NORTHERN DISTRICT OF NEW YORK



 R. ALEXANDER ACOSTA, Secretary of Labor
 United States department of Labor

                                    Plaintiff,
                                                        Case No.: 5:17-cv-00561 (BKS-ATB)
 v.

 LIBERTY GAS STATION AND CONVENIENCE
 STORE, LLC, et al
 ,
                                   Defendants.




                               NOTICE OF APPEARANCE OF COUNSEL

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

PLEASE TAKE NOTICE AND PLEASE ENTER THE APPEARANCE of Anas Saleh of the law firm
Anas Saleh, Esq., as counsel in this case on behalf of Defendants Liberty Gas Station and Convenience
Store, LLC and Huseyin Turan, Individually and as Owner. Anas Saleh, Esq. is admitted to pro hac vice to
practice in this Court.


      Dated: January 4, 2019
                                                   Respectfully submitted,

                                                         /s Anas Saleh_______________
                                                   Anas Saleh, Esq. (Bar No. 517409)
                                                   Attorney for Defendants Liberty Gas Station and
                                                   Convenience Store, LLC and Huseyin Turan,
                                                   Individually and as Owner
                                                   Anas Saleh, Esq.
                                                   Office and Post Office Address
                                                   404 Oak St., STE 288
                                                   Syracuse, NY 13203
                                                   Telephone: (315) 569-1343
                                                   Facsimile: (315) 282-2601
                                                   Email: asaleh@salehesq.com
